COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-127-CV
 
                                                                                                        
KIM GREEN                                                                        APPELLANT
 
                                                   V.
 
PISEY DUONG                                                                       APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On April 17, 2006 and May 8,
2006, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $125 filing fee was
paid.  See Tex. R. App. P. 42.3(c). 
Appellant has not paid the $125 filing fee.  See Tex.
R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
PANEL
D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:
June 1, 2006




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).